DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11, 13-16, and 21-27 are currently pending in the present application, with claims 1, 11, 16, and 24 being independent. Claims 2 and 24-27 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 July 2021 has been considered by the examiner.
Claim Interpretation
Beam chasing mode in claim 10 is being interpreted along the lines of paragraph 24 and figs. 3 and 4 of the originally filed disclosure.
Terminal Disclaimer
The terminal disclaimer filed on 21 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,748,340 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 11, filed 24 March 2022, with respect to the objection to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objections to the claims has been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 24 March 2022, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 24-27, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 24-27 has been withdrawn. 
Applicant’s arguments, see pages 14-17, filed 24 March 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 24-27, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 24-27 has been withdrawn. 
Allowable Subject Matter
Claims 1-11, 13-16, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the context of claim 1, the prior art of record, when considered as a whole with the remaining limitations, does not teach or reasonably suggest each and every claimed limitation. Specifically, the prior art of record does not teach or reasonably suggest at least “…control the display to exhibit a transitional display frame rate when transitioning between a first mode in which virtual reality content is displayed on the display and a second mode in which mixed reality content is displayed on the display using a display frame rate that is less than the transitional frame rate, and control the camera to operate at a camera frame rate synchronized with the transitional display frame rate when the display exhibits the transitional display frame rate”. Accordingly, the subject matter of claim 1 is allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
In the context of claim 11, the prior art of record, when considered as a whole with the remaining limitations, does not teach or reasonably suggest each and every claimed limitation. Specifically, the prior art of record does not teach or reasonably suggest at least “…a first setting in which the camera captures a first set of image frames at a first camera frame rate, and in which the display displays augmented reality content that includes at least a portion of the captured first set of image frames and non-real-world content, and a second setting in which the camera captures a second set of image frames at a second camera frame rate different than the first camera frame rate, and in which the display displays virtual reality content that includes non-real-world content and excludes the second set of image frames, wherein the first camera frame rate is greater than the second camera frame rate.” Accordingly, the subject matter of claim 11 is allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
In the context of claim 16, the prior art of record, when considered as a whole with the remaining limitations does not teach or reasonably suggest each and every claimed limitation as set forth. Specifically, the prior art of record does not teach or reasonably suggest when considered as a whole an electronic device operating the display in a first mode in which content is displayed on the display at a first display frame rate without displaying real-world content from the camera (i.e., the camera has a non-zero frame rate, since images collected at the camera would not be displayed on the display), and operating the display in a second mode in which second content including real-world content from the camera and overlaid non-real-world content is displayed on the display at a second display frame rate less than the first display frame rate. Accordingly the subject matter of claim 16 is allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
In the context of newly amended claim 24, the prior art of record, when considered as a whole with the remaining limitations does not teach or reasonably suggest each and every claimed limitation as set forth.  Specifically, the prior art of record does not teach or reasonably suggest when considered as a whole an electronic device operating the display to display content at a frame rate in a virtual reality mode and operating the display to transition out of the virtual mode by varying the frame rate, at which the content is displayed during the transition, by a constant adjustment rate across a transition time period for the transition.   Accordingly the subject matter of claim 24 is found to be allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613